Judgment unanimously affirmed. Memorandum: The evidence corroborating the unsworn testimony of the infant victim (see, CPL 60.20 [3]) was sufficient to sustain defendant’s conviction of sodomy in the first degree (see, People v McGuire, 152 AD2d 945, lv denied 74 NY2d 849; People v Kulakowski, 135 AD2d 1119, lv denied 70 NY2d 1007). We also conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from judgment of Oswego County Court, Auser, J.—sodomy, first degree.) Present—Dillon, P. J., Callahan, Boomer, Green and Lawton, JJ.